Order entered October 23,2013




                                         In The

                                 Court of gppeate
                       $ tftfj ©tetrtct of Cexa* at ©allaa

                                  No. 05-13-01196-CV


                       IN THE INTEREST OF J.L.H., A CHILD

                    On Appeal from the 330th Judicial District Court
                                  Dallas County, Texas
                            Trial Court Cause No. 93-2714-Y


                                        ORDER

      We DENY appellant's September 5, 2013 motion to abate or stay the appeal.




                                               /Kerry P. FitzGerald/
                                               KERRY P. FITZGERALD
                                               JUSTICE